Citation Nr: 1001506	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-19 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than April 26, 2005, 
for the grant of service connection for a total vaginal 
hysterectomy with a history of dysfunctional uterine bleeding 
and for the award of special monthly compensation based on 
the anatomical loss of a creative organ.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The Veteran served on active duty from December 1989 to 
February 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  


FINDINGS OF FACT

1.  The Veteran was discharged from active duty in February 
2000.  

2.  VA first received the Veteran's claim for disability 
compensation benefits based on residuals of a hysterectomy on 
April 26, 2005.  


CONCLUSION OF LAW

An effective date prior to April 26, 2005, for the grant of 
service connection for a total vaginal hysterectomy with a 
history of dysfunctional uterine bleeding and for the award 
of special monthly compensation based on the anatomical loss 
of a creative organ is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 

(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes 
obligations on VA in terms of its duty to notify and to 
assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for 
Veterans' Claims (Court) has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

The Court has also held, however, that VCAA notice is not 
required under circumstances where a claim for disability 
compensation benefits is granted, an effective date is 
assigned, and the claimant files an appeal as to the 
effective date assigned to that grant.  See Dingess 
v. Nicholson, 19 Vet. App. at 491 (in which the Court held 
that, "[i]n cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 
38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for 
application.  Id.  

Here, the Veteran's claim for an earlier effective date for 
disability compensation based on residuals of a hysterectomy 
essentially falls within this fact pattern.  Previously, in 
May 2005, VCAA notice concerning the underlying claim was 
provided to the Veteran.  After receiving notice of the award 
of disability compensation benefits for residuals of a 
hysterectomy, the Veteran perfected a timely appeal with 
respect to the effective date assigned to that grant.  
Clearly, no further section 5103(a) notice is required for 
the Veteran's earlier effective date claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including the September 
2006 notification of the rating decision dated in the prior 
month, the May 2007 statement of the case (SOC), and the May 
2009 supplemental statement of the case (SSOC)] that contain 
notice of VA's rating communication, her appellate rights, a 
summary of relevant evidence, citations to applicable law, 
and a discussion of the reasons for the decision made by the 
agency of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development or notification of the earlier effective 
date claim adjudicated in this decision is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the earlier effective date issue adjudicated in this 
decision.  All relevant treatment records adequately 
identified by the Veteran have been obtained and associated 
with her claims folder.  Although given the opportunity to 
testify before VA personnel, the Veteran declined to do so.  
Moreover, the issue under appeal is entitlement to an 
effective date for an initial award of service connection.  
Entitlement to an earlier effective date is dependent on 
finding that the Veteran submitted a claim for service 
connection for her gynecological condition prior to April 26, 
2005.  The Veteran does not contend she filed a claim prior 
to that date, only that the disability arose prior to that 
date.  Thus, there is no indication that any further notice 
or assistance could aid the Veteran in substantiating her 
claim.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).    
	
There is no suggestion in the current record that additional 
evidence, relevant to the earlier effective date issue 
adjudicated in this decision, exists and can be procured.  
The Veteran has pointed to no other pertinent evidence which 
has not been obtained.  Thus, the Board concludes that no 
further evidentiary development is required.  The Board will, 
therefore, proceed to consider the following issue on appeal, 
based on the evidence of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2009); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  However, if the claim for 
service connection is received within one year of the 
veteran's discharge from service, the effective date of an 
award of service connection will be the day following 
discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2)(2009).  See also Wright 
v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 
5110(b)(1) "applies only to those awards of disability 
compensation actually based on a claim filed within one year 
after the veteran's separation").  Otherwise, the effective 
date will be the later of the date of receipt of claim or the 
date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2009); 38 C.F.R. § 3.151(a) (2009).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2009).

In the present case, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for an 
effective date prior to April 26, 2005 for the 
grant of service connection for a total vaginal hysterectomy 
with a history of dysfunctional uterine bleeding and for the 
award of special monthly compensation based on the anatomical 
loss of a creative organ.  Service personnel records show 
that the Veteran was discharged from active service in 
February 2000.  VA first received her claim for disability 
compensation based on residuals of a hysterectomy on 
April 26, 2005, more than five years after her discharge.  No 
document which may be construed as a claim for such benefits 
was received by VA prior to that date-nor does the Veteran 
contend that she filed an earlier claim.  

Rather, the Veteran asserts that an effective date earlier 
than April 26, 2005 is warranted because she underwent the 
hysterectomy prior to that date.  In this regard, the Board 
acknowledges that post-service medical reports indicate that 
the Veteran underwent a diagnostic hysteroscopy and a 
thermochoice ablation of the endometrium in May 2001 as well 
as a total hysterectomy with conservation of her ovaries in 
June 2002.  

Significantly, however, the governing law, as outlined above, 
is clear.  According to this legal criteria, the effective 
date for the grant of service connection for a total vaginal 
hysterectomy with a history of dysfunctional uterine bleeding 
and for the award of special monthly compensation based on 
the anatomical loss of a creative organ can be no earlier 
than April 26, 2005, the date of receipt of the Veteran's 
application for such benefits.  While the disability may have 
arisen earlier, as 
noted above, the law provides that the effective date is the 
date of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (2009).  Clearly, the date of claim 
is the later of the two dates.

The evidence of record clearly shows that VA first received 
the Veteran's claim for compensation benefits based on 
residuals of a hysterectomy on April 26, 2005, several years 
after her discharge from active service.  There is, 
therefore, simply no basis for the assignment of an earlier 
effective date.  See 38 U.S.C.A. § 5110(a) & (b)(1) (West 
2002) & 38 C.F.R. § 3.400(b)(2)(2009).  The Veteran's earlier 
effective date claim must be denied.  




ORDER

An effective date earlier than April 26, 2005, for the grant 
of service connection for a total vaginal hysterectomy with a 
history of dysfunctional uterine bleeding and for the award 
of special monthly compensation based on the anatomical loss 
of a creative organ is denied.  



____________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


